In the
 United States Court of Appeals
                For the Seventh Circuit
                          ____________

No. 03-3574
UNITED STATES OF AMERICA,
                                                Plaintiff-Appellee,
                                 v.

WILLIAM J. JONES,
                                            Defendant-Appellant.

                          ____________
            Appeal from the United States District Court
     for the Southern District of Indiana, Indianapolis Division.
        No. IP 02-129-CR T/F—John Daniel Tinder, Judge.
                          ____________
   ARGUED FEBRUARY 26, 2004—DECIDED JUNE 25, 2004
                   ____________



  Before BAUER, POSNER, and KANNE, Circuit Judges.
  KANNE, Circuit Judge. A jury convicted William J. Jones
under 18 U.S.C. § 656 on nineteen counts of stealing in
excess of $1000 from Bank One’s automatic teller machines
(“ATMs”). Jones, who had access to the ATMs through his
job as an ATM repairman, challenges his conviction by
arguing that § 656 does not apply to him, as he was not an
“officer, director, agent or employee of, or connected in any
capacity with” Bank One. We affirm the judgment of the
district court, finding that under a plain reading of the
statute, Jones, who worked for a company contracted by
2                                              No. 03-3574

Bank One to maintain and service its ATMs, was connected
with Bank One and subject to § 656’s prohibitions.


                        I. History
  During the period covered by the superceding indictment
entered against Jones, National Cash Register Corporation
(“NCR”) contracted with Bank One to service its
Indianapolis-area ATMs. Jones worked as a repairman for
NCR. Generally, when one of Bank One’s ATMs malfunc-
tioned, it would send a signal to NCR’s call center in
Columbia, South Carolina. A dispatcher would then send a
repairperson to the ATM in need of service.
  As part of his duties, Jones had access to the cash vaults
within the ATMs. Most repairs could be made without
opening the vault, but NCR left it to its repairpersons’
discretion whether the vault needed to be accessed, either
to repair the ATM or to perform routine maintenance. The
ATMs’ vaults were fitted with special locks that tracked
who opened them.
  In support of its case at trial, the government offered
records that showed Jones as the only person to have
opened the vaults to twenty-four ATMs from which money
was missing during the relevant time period. It also offered
Jones’s handwritten confession. Jones was convicted, after
a two-day jury trial, under 18 U.S.C. § 656 of nineteen
separate incidents of stealing money from the ATMs. Jones
timely appealed.


                       II. Analysis
 Jones’s sole argument on appeal is that because he
worked for NCR and not Bank One, his actions did not fall
No. 03-3574                                                        3

under § 656.1 This is a question of law, which we review de
novo. See Olson v. Risk Mgmt. Alternatives, Inc., 366 F.3d
509, 511 (7th Cir. 2004) (stating that we review issues of
statutory interpretation de novo).
  In the face of a broadly-worded statute, which by its plain
terms applies to those “connected in any capacity” with
Bank One, see 18 U.S.C. § 656, Jones unconvincingly urges
us to limit § 656’s reach to only those categories of persons
explicitly enumerated in the statute, i.e. officers, directors,
agents, or employees of the banking institution in question.
He argues, without citing supporting case law, that the
words, “or connected in any capacity with,” renders the
enumerated list preceding that phrase meaningless. To
avoid such a result, he reasons, the catch-all phrase should
be ignored in favor of the limited class of offenders. He
further supports his interpretation by asserting, again
without authority, that the actions prohibited by the
statute—embezzling, abstracting, purloining, and willfully
misapplying—can only be accomplished by an employee or
an agent. He suggests that “stealing” (which we note can be
a synonym for “abstracting” or “purloining”) would have
been the better word if Congress meant for the statute to
apply to a larger group of offenders.
  The first rule of statutory construction is to give words
their plain meaning. “It is well established that where the
statute’s language is plain, the sole function of the


1
    The statute reads in pertinent part:
      Whoever, being an officer, director, agent or employee of,
      or connected in any capacity with [any federally insured
      bank], . . . embezzles, abstracts, purloins or willfully misap-
      plies any of the moneys, funds or credits of such bank, . . .
      shall be fined not more than $1,000,000 or imprisoned not
      more than 30 years or both . . . .
18 U.S.C. § 656.
4                                               No. 03-3574

courts—at least where the disposition required by the text
is not absurd—is to enforce it according to its terms.” Lamie
v. U.S. Tr., ___ U.S. ___, 124 S. Ct. 1023, 1030 (2004)
(quotation omitted). There is nothing ambiguous or absurd
in Congress’s adding the phrase “or connected in any
capacity with” to the list of enumerated persons who could
steal funds from federally insured banks. We and other
circuits, when confronted with identical language tailing a
specified list in similar statutes, have consistently con-
strued the phrase to capture those outside the enumerated
offenders. See, e.g., United States v. Harris, 729 F.2d 441,
445 (7th Cir. 1984) (finding that a natural and literal
application of the phrase “connected in any capacity with,”
when construing identical language in 18 U.S.C. § 657,
covers those not technically an agent of the institution in
question but who are doing its work); United States v.
Coleman, 590 F.2d 228, 230-31 (7th Cir. 1978) (finding
sufficient connection for purposes of 18 U.S.C. § 665 when
an assistant director of a city department used personnel
trained by another organization receiving the federal funds
in question for impermissible jobs); United States v.
Ratchford, 942 F.2d 702, 704-05 (10th Cir. 1991) (holding
that a property manager working for a bank contractor was
appropriately prosecuted under § 657); United States v.
Prater, 805 F.2d 1441, 1446 (11th Cir. 1986) (finding that
the president of a bank’s subsidiary was “an integral part”
of the bank’s processes and thus liable under §§ 657 and
1006); United States v. Bolstad, 998 F.2d 597, 598 (8th Cir.
1993) (same).
   This broad construction of the “connected in any capacity”
language comports with the purpose of the statute—to
protect federal monetary interests. See Harris, 729 F.2d at
445 (“The federal government has a greater interest than
the states in deterring the embezzlement of federal property
. . . and the danger of embezzlement is no less when the
embezzler happens to be an employee not of the federal
No. 03-3574                                                         5

agency that owns the property but of a contractor who has
custody of it.”); United States v. Gillett, 249 F.3d 1200, 1204
(9th Cir. 2001) (noting that by construing § 656 broadly, “we
will ‘effectuate congressional intent to protect federally
insured lenders from fraud’ ”) (quoting Ratchford, 942 F.2d
at 705); Prater, 805 F.2d at 1446 (“The Eleventh Circuit has
clearly indicated that the phrase ‘connected in any capacity’
should be construed broadly to effectuate congressional
intent by protecting federally insured lenders from fraud.”);
United States v. Edick, 432 F.2d 350, 351 (4th Cir. 1970)
(employee of corporation providing proofing and bookkeep-
ing services to member banks “reached by literal language”
of § 656, with inclusion in the class of those eligible for
prosecution “clearly required by congressional purpose”).
  Having decided that § 656 means what it says,2 we must
decide if Jones is “connected in any capacity” with Bank
One such that § 656 is applicable to him. The answer is yes.
Jones, as an ATM repairman employed by NCR, provided
a service for Bank One that it would otherwise have had to
provide for itself. Because of his work on its behalf, Bank
One granted Jones access to its property, including its ATM
vaults. That special access provided him with the opportu-
nity to steal the federally insured funds therein.
    We note that other circuits passing on similar facts have


2
   Jones makes other arguments for limiting § 656’s reach by
pointing to interpretive tools outside the statute itself, such as the
statute’s historical and statutory notes and a 1918 Supreme Court
case interpreting a predecessor statute. We need not dwell on
them, however, because not only are they unconvincing, they are
extraneous. As stated previously, where the meaning of a statute
is unambiguous, our sole task is to apply it straightforwardly to
the facts at issue without referring to legislative history or other
devices. See Lamie, 124 S. Ct. at 1030-31, 1033 (noting that an
examination of a predecessor statute and legislative history to
determine congressional intent is unnecessary when the amended
statute’s language is plain and unambiguous).
6                                               No. 03-3574

unanimously found § 656’s broad “connected in any capac-
ity” language to encompass contractors whose theft was
made possible by the services they provided to the banks.
See Gillett, 249 F.3d at 1201 (employee of Brinks armored
car service appropriately charged under § 656 as a person
“connected in any capacity” with a federally insured bank);
United States v. Meeks, 69 F.3d 742, 743-44 (5th Cir. 1995)
(finding employees of locksmith company contracted to
maintain the bank’s safety deposit boxes can be charged
under § 656); United States v. Coney, 949 F.2d 966, 967 (8th
Cir. 1991) (employee of armored car company responsible
for transporting bank’s currency captured by § 656’s broad
language); Edick, 432 F.2d at 351 (employee of corporation
providing proofing and bookkeeping services properly
charged under § 656).
  We find that under a plain reading of § 656, the govern-
ment properly prosecuted Jones as a person who was
“connected in any capacity” with Bank One.


                      III. Conclusion
    The judgment of the district court is AFFIRMED.

A true Copy:
        Teste:

                         ________________________________
                         Clerk of the United States Court of
                           Appeals for the Seventh Circuit




                    USCA-02-C-0072—6-25-04